DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2012/0100259.
Regarding claim 1, Rapparini discloses a capsule capable of containing a soluble mixture (water-soluble product 13) in an operating condition intended to produce fluid food or beverages, which comprises a container (capsule 1), a lid (sealing element 10) peripherally bounded to an annular edge (upper surface 5) of the container (1) and capable of being perforated for inletting a liquid into the container (1) in correspondence with the operating condition.  There is a tubular duct (outflow duct 3) having an inner end (top 7) opening into a volume of the container and an outer end (bottom 16) fixed to a base of the container (1), opposed to the lid (10), and leading outside for pouring the fluid food or beverages (15) in correspondence with the operating condition.  When the capsule is in an inactive, i.e. unused condition, the inner end (7) of the tubular duct (3) is configured to abut in mutual contact with the lid (10) occluding the inner end (7) so as to prevent the escape of the soluble mixture (13).  It is also seen that Rapparini further discloses that in a particular embodiment the tubular duct (internal outflow duct) would be capable of, that is adapted to be, hermetically sealed by a sealing element.  In disclosing that the inner end of the tubular duct is capable of being sealed to the tubular duct Rapparini is also inherently disclosing that the lid does not necessarily have to be adhered to the tubular duct and the ordinarily skilled artisan would understand that the lid may be configured to abut in mutual contact with the lid without being fixed thereto 
When operated the pressure of the liquid that enters into the container (1), would cause the lid (10), made of a material at least partially flexible and/or deformable (paragraph [0127]), to move away from that inner end (7) opening of the tubular duct to allow the dispensing of the fluid food or beverages through the outer end (it flows outwards) (paragraphs [0074] – [0077], and fig. 1 – 10).
Regarding claim 2, Rapparini discloses the annular edge (5) of the container (1) and the inner end opening (7) of the tubular duct (3) lie on the same geometric plane and, in correspondence with the inactive condition, the (10) lid lies on the same geometric plane (fig. 7).
Regarding claim 3, Rapparini discloses the lid (10) is constrained to the annular edge (5) of the container (1) by welding (paragraph [0074]).
Regarding claim 4, Rapparini discloses a material rigidity of the container (1) and of the tubular duct (3) is greater than a material rigidity of the lid (10) as clearly shown in figures 9  and 10 (paragraph [0077]).
Regarding claim 5, Rapparini discloses the container (1) and the tubular duct (3) would be made of a rigid plastic material (thermoplastic material) (paragraph [0114]) and the lid (10) would be mutually coupled (welded) to the container (paragraph [0074] and [0127]).
Regarding claim 6, Rapparini discloses the lid (10) is realized, i.e. would be made from, a membrane (peeling barrier film sealing membrane) (paragraph [0127]).
Regarding claims 7 and 8, Rapparini discloses the tubular duct (3) and the container (1) are in a single body, which is to say of a one piece construction and the tubular duct (3) is fixed to the container (1) in correspondence to a bottom of the container (fig. 7).
Regarding claim 10, Rapparini discloses the volume between walls of the container (1) and the tubular duct (3) would be completely filled with the soluble mixture (13) (fig. 7).
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully and carefully considered but they are not found persuasive.
Applicant urges that the lid of Rapparini is adhered to the inner end of the tubular duct.  In addition to the reasons discussed in the rejection above, this urging is not deemed persuasive as in disclosing that the lid is adapted to be hermetically sealed to the tubular duct Rapparini is disclosing that in being adapted to, that is to say, capable of being sealed to the tubular duct Rapparini is also inherently disclosing that the lid does not necessarily have to be adhered to the tubular duct and the ordinarily skilled artisan would understand that the lid may be configured to abut in mutual contact with the lid without being fixed thereto.  Additionally, Rapparini implies that the sealing element need not be fixed to the tubular duct, but can be peelably sealed as opposed to fixed (i.e. permanently) to the filtering wheel (paragraph [0068]) while maintaining a hermetic seal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./



/VIREN A THAKUR/Primary Examiner, Art Unit 1792